              Case 2:18-cv-00525-RSL Document 258 Filed 04/30/21 Page 1 of 3




 1                                                                        The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
       ADRIENNE BENSON and MARY                            Case No. 18-cv-00525-RSL
11     SIMONSON, individually and on behalf of all
       others similarly situated,
12                                                         REPLY IN SUPPORT OF MOTION
                                                           FOR RELIEF FROM DEADLINE TO
                              Plaintiffs,                  ADD PARTIES
13

14     v.
                                                           NOTING DATE: April 30, 2021
15
       DOUBLEDOWN INTERACTIVE, LLC, a
16     Washington limited liability company, and
       INTERNATIONAL GAME TECHNOLOGY,
17     a Nevada corporation, and IGT, a Nevada
       corporation,
18

19
                              Defendants.
20

21          On April 19, 2021, Plaintiffs filed a motion for relief from the deadline to add parties. See

22   Dkt. 236 (“Motion”). No party opposed the Motion. See LCR 7(b)(2) (“[I]f a party fails to file

23   papers in opposition to a motion, such failure may be considered by the court as an admission

24   that the motion has merit.”). Moreover, whether assessed under Rule 15’s liberal amendment

25   policy or Rule 16’s more stringent standard, the Motion presented “good cause” for the requested

26   relief. See Washburn v. Gymboree Retail Stores, Inc., No. 11-cv-0822-RSL, 2012 WL 12973202,

27   at *1 (W.D. Wash. May 2, 2012).

      REPLY ISO MTN FOR RELIEF - 1                                                  E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                            Tel: 312 589 6370 • Fax: 312 589 6378
              Case 2:18-cv-00525-RSL Document 258 Filed 04/30/21 Page 2 of 3




 1          Because no party opposed the Motion, and because the Motion demonstrated good cause

 2   for the requested relief, the Court should grant the Motion, which continues the deadline to add

 3   parties to May 19, 2021.

 4

 5

 6   Dated: April 30, 2021                        Respectfully submitted,

 7
                                                  ADRIENNE BENSON and MARY SIMONSON
 8                                                individually and on behalf of all others similarly
 9                                                situated,

10                                                By: /s/ Todd Logan

11                                                Rafey S. Balabanian*
                                                  rbalabanian@edelson.com
12
                                                  Todd Logan*
13                                                tlogan@edelson.com
                                                  Brandt Silver-Korn*
14                                                bsilverkorn@edelson.com
                                                  Edelson PC
15                                                150 California Street, 18th Floor
                                                  San Francisco, CA 94111
16
                                                  Tel: 415.212.9300 / Fax: 415.373.9435
17
                                                  By: /s/ Alexander G. Tievsky
18
                                                  Jay Edelson*
19                                                jedelson@edelson.com
                                                  Alexander G. Tievsky, WSBA #57125
20
                                                  atievsky@edelson.com
21                                                Amy B. Hausmann*
                                                  abhausmann@edelson.com
22                                                Edelson PC
                                                  350 N LaSalle Street, 14th Floor
23                                                Chicago, IL 60654
24                                                Tel: 312.589.6370 / Fax: 312.589.6378

25                                                By: /s/ Cecily C. Shiel
                                                  TOUSLEY BRAIN STEPHENS PLLC
26                                                Cecily C. Shiel, WSBA #50061
                                                  cshiel@tousley.com
27

      REPLY ISO MTN FOR RELIEF - 2                                                 E DELSON PC
                                                                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                           Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 258 Filed 04/30/21 Page 3 of 3




                                        1700 Seventh Avenue, Suite 2200
 1                                      Seattle, Washington 98101-4416
 2                                      Tel: 206.682.5600

 3                                      *Admitted pro hac vice

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     REPLY ISO MTN FOR RELIEF - 3                                      E DELSON PC
                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL                                Tel: 312 589 6370 • Fax: 312 589 6378
